Name: Commission Regulation (EEC) No 1248/88 of 6 May 1988 on the issuing of a standing invitation to tender for the resale on the internal market of 50 000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119/77. 5. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1248/88 of 6 May 1988 on the issuing of a standing invitation to tender for the resale on the internal market of 50 000 tonnes of barley held by the Spanish intervention agency of 50 000 tonnes of barley held by it in accordance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 12 May 1988 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 16 June 1988 . 3 . Tenders must be lodged with the Spanish intervention agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 50 000 tonnes of barley held by . the Spanish intervention agency should be issued ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Servicio Nacional de Productos Agrarios, SENPA, Beneficencia, 8 , E-28004 Madrid, (telex : 23427 SENPA E ; tel . : 232 34 88). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Spanish intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29. 4. 1988 , p. 7. (3) OJ No L 139, 24. 5 . 1986, p. 36 . (4) OJ No L 202, 9 . 7. 1982, p . 23. H OJ No L 223, 11 . 8 . 1987, p . 5 .